Citation Nr: 1605927	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-35 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

In letters dated in March and December 2015, that were received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claim for a higher rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable rating for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran perfected his appeal on the claim for an increased rating for hearing loss when he submitted a timely substantive appeal in September 2014.  In letters dated in March and December 2015, the Veteran and his representative, submitted correspondence expressing his desire to withdraw from appellate review his pending claim for a compensable rating for bilateral haring loss.  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for an initial compensable rating for bilateral hearing loss is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


